Citation Nr: 1115030	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  07-25 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an illness, manifested by high fever, nausea and vomiting, to include as secondary to undiagnosed illness. 

2.  Entitlement to service connection for a psychiatric disorder claimed as bipolar disorder, to include as secondary to undiagnosed illness. 

3.  Entitlement to service connection for bilateral sensorineural hearing loss.

4.  Entitlement to service connection for residuals of left wrist injury.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1981.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of March 2007 from the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA), which denied these claims.

The claims involving hearing loss and the wrist disorder will be addressed in the Remand portion below.


FINDINGS OF FACT

1.  The Veteran did not serve in the Southwest Asia Theater of operations during the Persian Gulf War during any period of military service.

2.  The competent medical evidence does not reflect that the Veteran's illness manifested as fever, nausea and vomiting began in service, or is causally related to active service.

3.  The competent medical evidence does not reflect that the Veteran has a psychiatric disorder, to include bipolar disorder, that began in service, or is causally related to active service.



CONCLUSIONS OF LAW

1.  An illness, manifested by high fever, nausea and vomiting, to include as due to an undiagnosed illness, was  not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R 3.303, 3.317 (2010).

2.  A psychiatric disorder, to include bipolar disorder, was not incurred in or aggravated by service, nor is it due to an undiagnosed illness. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. See 73 FR 23353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the Veteran's claim on appeal was received June 2006 and a duty to assist letter was sent in December 2006 prior to the March 2007 denial of this claim on the merits.  This letter provided initial notice of the provisions of the duty to assist as pertaining to entitlement to service connection, which included notice of the requirements to prevail on these types of claims, and of his and VA's respective duties.  The duty to assist letter, specifically notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  He was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him.  The Veteran was also asked to advise VA if there were any other information or evidence he considered relevant to this claim so that VA could help by getting that evidence.  Additional notice was sent in January 2007.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were previously obtained and associated with the claims folder.  VA and private medical records were also obtained.  

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA examination is not necessary as the preponderance of the evidence reflects there to have been no treatment for a psychiatric condition or any chronic illness manifested by fever, nausea and vomiting shown in service, and the Veteran is not shown to meet the requisite service to be eligible for service connection based on undiagnosed illness based on Persian Gulf War service.  Thus no prejudice to the Veteran is shown and no further examination is necessary in light of this.
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Such notice was sent in December 2006.

For the above reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2009) (harmless error).

II. Service Connection

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for a "chronic disease," such as psychosis or ulcer, may be granted if manifest to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

At the outset, the Board notes that the Veteran did not serve in the Persian Gulf during his period of military service, nor does he claim as such.  His service is shown to pre-date the Persian Gulf War.  Thus, compensation on the basis of presumptions for "undiagnosed illness" on the basis of such service would be precluded.  See generally 38 C.F.R. §§ 3.2 (period of Persian Gulf War service is August 2, 1990 through date to be prescribed by President),  See also 38 U.S.C.A. § 1117, 38 C.F.R. §  3.317 (regarding compensation for certain disabilities due to undiagnosed illnesses in Persian Gulf War veterans).

To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition. Such evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection. 38 U.S.C.A. § 3.303(b).

The Board notes that lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (nonprecedential) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Claimed Undiagnosed Illness with fever, nausea and vomiting

The Veteran's active service is shown to predate the Persian Gulf War, and he is not shown to have had service that qualifies as Gulf War service, as discussed above.  Thus the presumptive criteria for undiagnosed illness based on Gulf War service does not apply in this matter.  

The Veteran is alleging he has a claimed undiagnosed illness specifically as due to having been subjected to an experimental physical training program in 1977, which involved performing various studies including being hooked up to breathing apparatus and EKG machines.  He says he has not been well since participating in that program, and indicates that to this day he suffers from fever, nausea and vomiting that he attributes to undiagnosed illness.

Service treatment records show no evidence of any systemic illness, fever or gastrointestinal problems on pre-service examination in October 1977 and the accompanying report of medical history.  Likewise a March 1978 examination is negative for such evidence.  In March 1978 the Veteran was noted to suffer from constipation and had to void over 4 days.  He also had cold and congestion.  Another record with no date revealed that he was treated for constipation and cold.  In April 1978 he reported eye irritation and rash and was seen the previous day in the ER.  He had eye problems, cold symptoms and a rash.  Examination revealed he was ill appearing, had a rash, cough, headache, appeared dehydrated and was markedly febrile.  He was assessed with RMSF.  A few days later he felt much better and was ready for duty.  He was afebrile, but still had a rash.  He was assessed with rule out RMSF.  An infectious disease note from April 1978 diagnosed viral Exanathem.  The records from August 1978 focus on the left TM injury with no mention of any systemic illness apart from the injury.  Subsequent records revealed no evidence of any systemic illness.  He did have problems with constipation on March 1980.  He declined a separation examination in December 1980.  

Thereafter the post service records show no evidence of a systemic illness manifested by fever, nausea or vomiting.  Records from 2004 to 2006 primarily focus on psychiatric complaints, with no remarkable findings on physical examination that would point to a systemic illness.  In 2007 he was seen for gastrointestinal symptoms, with records from March 2007 noting symptoms of frequent loose stools for 3 months, without fever or chill.  A history of a private colonoscopy done 10 years earlier was noted to have showed normal findings, but he was put on medication for spastic colon.  He had no history of weight loss, sweating, abdominal pain, heartburn nausea, vomiting or other evidence of a systemic illness.  His only symptoms were frequent loose stools and bloating.  He was assessed with abnormal GI pattern and was also noted to have an impaired fasting glucose diabetes mellitus.  Plans for further GI consult were made.  A GI consult also from March 2007 reported a history given of intermittent diarrhea for at least 15 years.  He denied any other GI symptoms.  He was assessed with diarrhea, with plans for colonoscopy made.  He also tested positive for H. Pylori in March 2007.  None of the GI records suggested a link between his problems and service. Nor do the records show that he had an ulcer manifested within a year after discharge.  The positive H. Pylori result (suggestive of ulcer) is shown to be decades after service.  

The rest of the records address his bipolar condition, with no evidence of a systemic illness manifested by the Veteran's complaints of fever, nausea and vomiting shown.  

Based on a review of the foregoing, the Board finds that service connection is not warranted for an undiagnosed illness manifested by fever, nausea and vomiting.  There is no evidence of such a condition shown in service.  The illness treated in April 1978 is shown to be diagnosed as RMSF and Exanathem, and is shown to have resolved without later residuals in service.  There is no evidence of persistent gastrointestinal problems shown until 2007 with no evidence of any link between such problems and service.  Overall the record is silent for post service evidence of any persistent febrile illness with GI manifestations.  

While the Veteran is competent to provide lay evidence regarding observable symptoms and has asserted recurrent symptomatology beginning in service and continuing since service, as a result of participating in PT training, such history is substantially rebutted by the contradictory evidence described above in the service treatment records showing an acute and transitory illness, and the complete absence of medical evidence showing the presence of post service GI problems until 2007.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements).  Furthermore, the while the Veteran may sincerely believe that has a current condition manifested by gastrointestinal symptoms that is related to the experimental PT in service, as a lay person, he is not competent to render a medical diagnosis or etiological opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly the Board finds that the preponderance of the evidence is against this claim.  

Bipolar Disorder claimed as Undiagnosed Illness

The Veteran alleges that he developed a bipolar as secondary to an undiagnosed illness incurred in service.  As previously discussed , the Veteran does not have service qualifying as Gulf War Service.  Thus the presumptive criteria for undiagnosed illness based on Gulf War service do not apply in this matter.  

He has alleged in his July 2006 claim that he became so upset over his symptoms of undiagnosed illness that he tried to kill himself.  He also indicated that he had sought psychiatric treatment in service when he was on leave. 

Service treatment records show no evidence of any psychiatric complaints or findings on pre-service examination in October 1977 and the accompanying report of medical history.  Likewise a March 1978 examination is negative for such evidence.  The service treatment records are completely silent for any psychiatric problems or complaints.  He declined separation examination in December 1980.

The earliest medical evidence of any psychiatric problems is not shown until many years post service, in 2004.  These records revealed complaints of paranoid thinking towards his wife, sadness, discouragement guilt, sleep and appetite changes, racing thoughts, and fleeting suicidal thoughts as reported in May 2004, when he was assessed with extreme anxiety with severe depression and situational stress.  In August 2004 he was noted to have had acted on paranoid ideations towards his wife, and reported concentration problems, decreased sleep and impaired judgment.  He was assessed with delusional disorder.  

Records from 2005 revealed treatment for ongoing psychiatric problems, with persistent problems with anxiety, depression, delusional thoughts and family stress.  In October 2005 he was seen in the ER for headaches and was noted to be bipolar and not taking medications.  In December 2005 he was noted to have been recently arrested for physically accosting his wife who he suspected was unfaithful and gave a history of suicide attempts, with the first one said to have been in 1985 via overdose, at a time he had not yet been diagnosed bipolar.  He indicated that he was first diagnosed with bipolar disorder around 1997 following a conflict with his wife and another overdose attempt.  He reported his symptoms included periods of feeling good, racing thoughts, decreased concentration and ability to function on 2-3 hours of sleep, restlessness and unable to shut off his mind.  These periods were followed by depressive symptoms including hopeless, negative thoughts, sleeping 10 hours.  Mental status examination was noteworthy for inappropriate thoughts of a paranoid nature, thinking that others were talking about him.  His history was consistent with bipolar disorder and he was given the same diagnosis.  

Records from 2006 revealed continued mental health treatment for similar psychiatric symptoms as those described above, with an ongoing diagnosis of bipolar disorder given.  

None of the records addressing his psychiatric disorder gave any opinion that linked such disorder to service.  Nor do the records show that he had a psychosis manifested within a year after discharge.  

While the Veteran is competent to provide lay evidence regarding observable symptoms and has asserted psychiatric problems beginning in service and continuing since service, as a result of participating in PT training, such history is substantially rebutted by the contradictory evidence described above in the service treatment records, and the complete absence of medical evidence showing the presence of psychiatric problems until 2004.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements).  Furthermore, the while the Veteran may sincerely believe that has a current psychiatric disorder that is related to the experimental PT in service, as a lay person, he is not competent to render a medical diagnosis or etiological opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Based on a review of the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for bipolar disorder.  There is no evidence of such disorder manifested in service, or of a psychosis manifested within a year of discharge.  There is also no evidence that the Veteran's psychiatric disorder is linked to any undiagnosed illness, nor is there evidence of any such undiagnosed illness, as previously discussed.  

Thus the preponderance of the evidence is against a grant of service connection. 


ORDER

Service connection for an illness, manifested by high fever, nausea and vomiting, is denied.

Service connection for psychiatric disorder claimed as bipolar disorder is denied.


REMAND

The Board finds that it is necessary to remand the claim for service connection for hearing loss and for service connection for left wrist disorder for further development.  

With regard to the left wrist disorder, claimed as residual of fracture, it appears that the March 2007 VA examiner did not base his opinion on review of the complete record.  The examiner is noted to indicate that the claims file was unavailable for review, although the service treatment records and some electronic records appear to have been reviewed.  The examiner is noted to have diagnosed the Veteran's left wrist condition as De Quervain's syndrome, and determined that this diagnosed condition was not related to service.  The rationale provided was that the electronic medical record did not show any chronic condition as a residual of the left wrist sprain, and the examiner did not see any evidence of fracture.  The Board finds, however, that an X-ray of the left arm taken the same day of the examination apparently was not reviewed by this examiner when he gave his opinion.  This X-ray gave an impression of a questionable non displaced fracture of the distal radius.  Thus the matter must be returned for an addendum opinion regarding the etiology of the Veteran's claimed left wrist fracture, to include review of the complete claims file including the X-ray showing evidence of fracture.

With regard to the claim for service connection for hearing loss, the service treatment records showed that the Veteran ruptured his left tympanic membrane (TM) in service.  Additionally, the Veteran is service connected for tinnitus.  The Board notes, however, that neither the January 2007 VA ear disorders examination nor the February 2007 VA audiological disorders examination, provide an etiology opinion regarding the cause of the Veteran's hearing loss, which is diagnosed bilaterally in the audiological examination.  The VA audiology examination not only referenced the inservice injury to the left TM, but also refers to inservice exposure to acoustic trauma from noise by small weapons, mortars and machine gun noise.  While he did not serve in combat, his primary MOS was indirect fire infantryman, with an expert rifle award.  Thus, while it does appear that the examinations suggest that that the only residual of the TM injury was the tinnitus, there was no opinion offered as to whether the Veteran's current hearing loss could be the result of his claimed noise exposure from weaponry.  Thus the Board finds that it is necessary to remand this matter for further clarification regarding the etiology of his hearing loss.
 
VA's duty to assist the Veteran includes obtaining relevant medical records and a thorough and contemporaneous medical examination in order to determine the nature and extent of the Veteran's disability. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and ask that he identify any additional sources of treatment for any hearing loss and left wrist disorder since his discharge from service.  He should be asked to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non- response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claims. 38 C.F.R. § 3.159 (2010).

2.  Thereafter, following the completion of the above, the AOJ should return the claims folder to the VA orthopedic examiner(s) who conducted the March 2007 VA joints examination for an addendum opinion regarding the etiology of the Veteran's claimed left wrist fracture, based on review of the complete claims file including the X-ray showing evidence of fracture.  If the examiner who conducted the March 2007 examination is not available, the folder should be forwarded to the appropriate specialist.  After review of the complete claims folder (to specifically include the X-ray evidence of fracture shown in March 2007), the specialist should determine whether any left wrist disorder identified is likely (i.e., at least a 50/50 probability) due to or aggravated by service.  

In addressing the matter of the likely etiology of the condition, the examiner must address the service treatment records, which include records showing history of fractured left arm noted prior to service in October 1977, as well as the records showing the left wrist injury during service.  If it is determined that another examination is necessary to address this matter, one should be scheduled.  The examiner must provide a comprehensive report including complete rationale for all conclusions reached.

3.  Thereafter, following the completion of the above, the AOJ should return the claims folder to the VA audiological examiner(s) who conducted the March 2007 VA audiological disorders examination for an addendum opinion regarding the etiology of the Veteran's claimed bilateral hearing loss, based on review of the complete claims file.  If the examiner who conducted the February 2007 examination is not available, the folder should be forwarded to the appropriate specialist.  After review of the complete claims folder, the specialist should determine whether any diagnosed hearing loss disability is likely (i.e., at least a 50/50 probability) due to, or if deemed preexisting, aggravated by service.  

In addressing the matter of the likely etiology of the condition, the examiner must address the service treatment records, which include records showing history of left eardrum injury with perforation, as well as the Veteran's own lay history of having been exposed to noise from guns and other weaponry during active duty service (and MOS of indirect fire infantryman).  If it is determined that another examination is necessary to address this matter, one should be scheduled.  The examiner must provide a comprehensive report including complete rationale for all conclusions reached.

4.  Following completion of the above development, the AOJ should readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case, which reflects consideration of all additional evidence received.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The purposes of this remand are to comply with due process of law and to further develop the Veteran's claims.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

[Continued on following page.]
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


